 Case 5:21-cr-50014-TLB Document 11                Filed 04/30/21 Page 1 of 2 PageID #: 18




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      5:21-CR-50014
                                              )
JOSHUA DUGGAR,                                )
                                              )
       Defendant.                             )

                      MOTION TO ADMIT COUNSEL PRO HAC VICE

       Defendant Joshua Duggar, for his motion to admit counsel pro hac vice, states:

       1.        Justin K. Gelfand is a partner of the law firm of Margulis Gelfand, LLC, 7700

Bonhomme Avenue, Suite 750, Clayton, Missouri 63105.

       2.        Mr. Gelfand is a member in good standing of the Bar of Missouri and is admitted

in good standing in the United States District Courts for the Eastern District of Missouri,

Western District of Missouri, District of Kansas and Southern District of Illinois. See Exhibit A.

       3. Mr. Gelfand states and affirms that he will comply with the Local Rules of the United

States District Court for the Western District of Arkansas, and all procedures and requirements

of this Court.

       6. Mr. Gelfand requests admittance to appear and participate as counsel for Defendant

Joshua Duggar.

       7. In accordance with Local Rule 83.5(d), Joshua Duggar designates Travis W. Story of

Story Law Firm, PLLC, a member in good standing of the Arkansas Bar and with this Court, as

its local counsel. Mr. Story’s Arkansas State Bar number is 2008274.
 Case 5:21-cr-50014-TLB Document 11                  Filed 04/30/21 Page 2 of 2 PageID #: 19




       WHEREFORE, Defendant Joshua Duggar respectfully requests that his motion to admit

counsel pro hac vice be granted and that Justin K. Gelfand be permitted to appear and participate

as counsel for Joshua Duggar in this matter.




                                               Story Law Firm, PLLC


                                               /s/ Travis W. Story
                                               Travis W. Story, #AR2008274
                                               Greg F. Payne, #AR2017008
                                               3608 Steele Blvd., #105
                                               Fayetteville, AR 72703
                                               Telephone: (479) 448-3700
                                               Facsimile: (479) 443-3701
                                               travis@storylawfirm.com

                                               and

                                               Margulis Gelfand, LLC

                                                /s/ Justin K. Gelfand
                                               JUSTIN K. GELFAND, #62265MO
                                               7700 Bonhomme Ave., Ste. 750
                                               St. Louis, MO 63105
                                               Telephone: 314.390.0234
                                               Facsimile: 314.485.2264
                                               justin@margulisgelfand.com
